DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a collar sidewall” in line 2.  It is unclear if this refers to “a collar” recited in Claim 1, line 5 or if “a collar sidewall” is associated with a structure different than the collar of Claim 1.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claim 1, Kunz discloses a container assembly comprising a container (container 19) having a first chamber formed from a base wall (not shown, but must necessarily be present in order to store liquid) and a container sidewall that extends from the base wall to surround the first chamber.  The container sidewall defines an aperture (pouring spout 4) into the first chamber.  A closure is attached to the aperture (pouring spout 4).  The closure includes a collar surrounding a passage that extends through the aperture to the first chamber (plane that bisects the opening of the container 19 is interpreted to read on the passage).  The collar has a hingedly connected lid (lid 2) that is moveable between an open and closed position to occlude the passage.  The closure includes a second chamber (chamber 16) separated from the first chamber by a barrier wall (membrane liner 17) that is capable of opening to permit material flow between the first and second (chamber 16) chambers (FIG. 2) (‘473, Paragraphs [0019]-[0018] and [0029]).  The second chamber (chamber 16) includes a second chamber top wall (snap fastener 8) capable of being depressed to rupture the barrier wall (membrane liner 17) (‘473, FIG. 2) (‘473, Paragraphs [0017] and [0029]).  The barrier wall (membrane liner 17) is capable of unsealing by rupturing as a result of an increased internal compartment pressure generated when the depressible top wall (snap fastener 8) is depressed (‘473, Paragraph [0029]).

    PNG
    media_image1.png
    779
    856
    media_image1.png
    Greyscale

Further regarding Claim 1, Kunz appears to show the second chamber (chamber 16) being integrally formed with the collar and partially occluding the passage (plane that bisects the opening of the container 19) (‘473, FIG. 2).  However, in the event that it can be construed that FIG. 2 does not explicitly show the second chamber being integrally formed with the collar, the use of a one piece construction instead of the structure disclosed in Kunz would be merely a matter of obvious engineering choice (MPEP § 2144.04.V.B.).
Regarding Claim 2, Kunz discloses a container assembly comprising a container (container 19) having a first chamber formed from a base wall (not shown, but must necessarily be present in order to store liquid) and at least one container sidewall that extends from the base wall to surround the first chamber.  The at least one container sidewall defines an opening into the first chamber.  A closure is attached to the opening.  The closure includes a collar which defines an orifice (bottom circumference of pouring spout 4) that overlaps the opening.  A lid (lid 2) is hingedly connected to the collar and movable between an open position and a closed position.  The lid (lid 2) includes a lid chamber extending through the lid (lid 2).  The lid (lid 2) includes a second chamber (chamber 16) within the lid chamber.  The second chamber (chamber 16) has a second chamber top wall (snap fastener 8) that seals across the lid chamber and a barrier wall (membrane liner 17) sealed to the second chamber top wall (snap fastener 8) to enclose the second chamber (chamber 16) and separate the second chamber (chamber 16) from the orifice when the lid is in a closed position (‘473, FIG. 2).
Regarding Claim 3, Kunz appears to show the second chamber (chamber 16) being integrally formed with a collar sidewall and partially occluding the passage (plane that bisects the opening of the container 19) (‘473, FIG. 2).  However, in the event that it can be construed that FIG. 2 does not explicitly show the second chamber being integrally formed with a collar sidewall, the use of a one piece construction instead of the structure disclosed in Kunz would be merely a matter of obvious engineering choice (MPEP § 2144.04.V.B.).
Regarding Claim 12, Kunz discloses the container sidewall including a first threaded connection (external thread 25) surrounding the aperture (pouring spout 4) and the collar including a second threaded connection (internal thread 26) coupled to the first threaded connection (external thread 25) (‘473, FIG. 2) (‘473, Paragraph [0019]).
Regarding Claim 13, Kunz discloses a closure capable of being attached to a container (container 19).  The closure comprising a collar having a collar wall surrounding a passage.  The collar wall extends between a lower opening and an upper opening of the passage.  The collar wall is capable of sealingly coupling to a periphery of the lower opening to a container aperture.  A lid (lid 2) is hinged to the collar and movable between a closed position, which covers the collar opening, and an open position which permits a fluid entering the passage from one of the lower and upper opening to flow out of the other opening.  A compartment encloses a chamber (chamber 16).  The compartment extends from the collar into the passage, i.e. in a radial direction, and has a barrier wall (membrane liner 17) that seals the chamber (chamber 16) from the passage (‘473, FIG. 2) (‘473, Paragraph [0019]).  The barrier wall (membrane liner 17) is capable of being unsealed to expose the chamber to the passage (‘473, Paragraph [0029]).  The second chamber (chamber 16) includes a second chamber top wall (snap fastener 8) capable of being depressed to rupture the barrier wall (membrane liner 17) (‘473, FIG. 2) (‘473, Paragraphs [0017] and [0029]).  The barrier wall (membrane liner 17) is capable of unsealing by rupturing as a result of an increased internal compartment pressure generated when the depressible top wall (snap fastener 8) is depressed (‘473, Paragraph [0029]).
Further regarding Claim 13, Kunz appears to show the second chamber (chamber 16) being integrally formed with a collar sidewall and partially occluding the passage (plane that bisects the opening of the container 19) (‘473, FIG. 2).  However, in the event that it can be construed that FIG. 2 does not explicitly show the second chamber being integrally formed with a collar sidewall, the use of a one piece construction instead of the structure disclosed in Kunz would be merely a matter of obvious engineering choice (MPEP § 2144.04.V.B.).
Regarding Claim 15, Kunz discloses the second chamber (chamber 16) including a second chamber top wall (snap fastener 8) capable of being depressed to rupture the barrier wall (membrane liner 17) (FIG. 2) (‘473, Paragraphs [0017] and [0029]).
Regarding Claim 16, Kunz discloses the barrier wall (membrane liner 17) capable of unsealing by rupturing as a result of an increased internal compartment pressure generated when the depressible top wall (snap fastener 8) is depressed (‘473, Paragraph [0029]).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 1 or claim 13 above in view of Hardenbrook et al. US 4,728,559 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claims 6 and 20, Kunz is silent regarding the lid including a view window.
Hardenbrook et al. discloses a lid having a view window (transparent window 12) (FIG. 1) (‘559, Column 4, lines 6-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lid of Kunz and incorporate a view window into the lid as taught by Hardenbrook et al. in order to allow the user to see the contents of the container before opening said container.

    PNG
    media_image2.png
    398
    1087
    media_image2.png
    Greyscale

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 1 or claim 13 above in view of Gunter et al. US 2006/0096982 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claims 7 and 19, Kunz is silent regarding the barrier wall membrane liner being selectively reinforced.
Gunter et al. discloses a membrane liner (liner 30) that covers a chamber opening wherein the membrane liner (liner 30) is a laminated construction (‘982, Paragraph [0021]), which reads on a barrier wall that is selectively reinforced, i.e. reinforced with multiple laminate layers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the barrier wall selectively reinforced with a laminate as taught by Gunter et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obvious determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 1 or claim 13 above in view of Vurma et al. US 2012/0276251 (cited on Information Disclosure Statement filed April 2, 2019).
Regarding Claim 8, Kunz is silent regarding the first chamber being sterile.
Vurma et al. discloses infant formula (‘251, Paragraph [0051]) stored in a container wherein the container is processed aseptically or through retort (‘251, Paragraphs [0077] and [0084]).  The container is maintained in a sterile condition for about 12 months (‘251, Paragraph [0076]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Kunz and process the container aseptically or through retort to make the container sterile as taught by Vurma et al. in order to reduce the risk of microbial contamination of the foodstuff stored therein (‘251, Paragraph [0082]).
Regarding Claim 14, Kunz is silent regarding the chamber being sterile.
Vurma et al. discloses infant formula (‘251, Paragraph [0051]) stored in a container wherein the container is processed aseptically or through retort (‘251, Paragraphs [0077] and [0084]).  The container is maintained in a sterile condition for about 12 months (‘251, Paragraph [0076]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Kunz and process the container aseptically or through retort to make the container sterile as taught by Vurma et al. in order to reduce the risk of microbial contamination of the foodstuff stored therein (‘251, Paragraph [0082]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunz US 2006/0249473 (cited on Information Disclosure Statement filed April 2, 2019) as applied to claim 2 above in view of Ginzburg et al. US 2012/0211459.
Regarding Claim 9, Kunz is silent regarding a container seal sealing the container opening.  Kunz only teaches a barrier wall separating the second chamber of the closure from the first chamber of the container but does not teach a container seal also sealing the container opening.
Ginzburg et al. discloses a container assembly (package 10) comprising a container (container 20) comprising a first chamber formed from a base wall and at least one container sidewall that extends from the base wall to surround the first chamber (chamber containing diluent D) wherein the container sidewall defines an opening (open end 29) into the first chamber (chamber containing diluent D).  A closure (cap 60) is attached to the opening (open end 29) wherein the closure (cap 60) comprises an orifice (open end 68) that overlaps the opening (open end 29) of the container (container 20) and the closure (cap 60) comprises a closure chamber defining a second chamber (chamber containing ingredient P).  Ginzburg et al. further discloses a container seal (seal 28) sealing the container opening (open end 29) (‘459, FIGS. 5A-5D) (‘459, Paragraph [0039]).

    PNG
    media_image3.png
    776
    437
    media_image3.png
    Greyscale

Both Kunz and Ginsburg et al. are directed towards the same field of endeavor of a container assembly comprising a container having a first food ingredient stored in a first chamber and a closure having a second food ingredient stored in a second chamber wherein the closure has a barrier wall that initially separates the first and second food ingredients such that the first and second food ingredients mix together when the barrier wall is punctured.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container assembly of Kunz and incorporate a container seal sealing the container opening as taught by Ginsburg et al. in order to completely seal the container and keep the contents of the container sterile from the external environment (‘459, Paragraph [0039]).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that applicant’s arguments on Page 9 of the Remarks with respect to the anticipation rejections under 35 USC 102 are moot since none of the claims are currently rejected under 35 USC 102.  The change in rationale to using rejections to Kunz only under 35 USC 103(a) was necessitated by amendment.
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks that Kunz teaches a container having a top cover 1 with a circular rim 27 that projects downwardly onto which a membrane liner 17 is fused or glued and that a piercing pin 14 on the bottom side of the dome 13 is pressed down to create a hole in the membrane.  Applicant argues that piercing pin 14 is formed below at the dome peak and also moves downwardly and its tip travels thereby so much below that it passes or crosses the plane of the bottom rim 27 of chamber 16 and that membrane 27 is ruptured by the action of the piercing pin 14 and asserts that Kunz does not teach that the barrier wall is configured to rupture by an increasing fluid pressure in the second chamber generated by depression of the second chamber top wall.
Examiner argues Kunz teaches finger pressure on snap fastener 8 can open membrane liner to produce the mixture (‘473, Paragraph [0029]), which reads on the claimed barrier wall being configured to rupture by an increasing fluid pressure in the second chamber generated by depression of the second chamber top wall.  Therefore, this argument is not found persuasive.
Applicant argues on Page 8 of the Remarks that Kunz does not teach the second chamber being formed integrally with the collar as chamber 16 sits on the lower part of the lidded cover 5.
Examiner notes that Claim 1 is currently being rejected under 35 USC 103(a).  Kunz appears to show the second chamber (chamber 16) being integrally formed with the collar and partially occluding the passage (plane that bisects the opening of the container 19) (‘473, FIG. 2).  However, in the event that it can be construed that FIG. 2 does not explicitly show the second chamber being integrally formed with the collar, the use of a one piece construction instead of the structure disclosed in Kunz would be merely a matter of obvious engineering choice (MPEP § 2144.04.V.B.).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 9-10 of the Remarks with respect to the obviousness rejections under 35 USC 103(a) that Kunz does not teach a top wall depressible to rupture the barrier wall wherein the barrier wall is configured to rupture by an increasing fluid pressure in the chamber generated by depression of the chamber top wall.  Applicant contends that Kunz states that piercing pin 15 has radially strengthening ribs 15 that stabilize the piercing pin 14 and aid in cutting through the membrane.  Applicant concludes that the membrane is attached in such a way that would need a strengthened pin to break the membrane and argues that Kunz does not provide guidance on how to rely on fluid pressure to rupture the seal to allow the material in the chamber to fall into the bottle or container.
Examiner argues that Kunz teaches finger pressure on snap fastener 8 can open membrane liner to produce the mixture (‘473, Paragraph [0029]), which reads on the claimed barrier wall being configured to rupture by an increasing fluid pressure in the second chamber generated by depression of the second chamber top wall.  The claims are directed towards a container and closure assembly combination and not towards a method of using the container and closure assembly.  The limitations “wherein the barrier wall is configured to rupture by an increasing fluid pressure in the chamber generated by depression of the chamber top wall” are seen to be recitations regarding the intended use of the “container assembly.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Kunz teaches applying finger pressure onto the barrier wall and depressing the second chamber top wall.  Any fluid applying the same amount of pressure as the finger pressure required to break the membrane liner of Kunz (‘473, Paragraph [0029]) would be capable of also breaking the membrane liner.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792